Cite as 2014 Ark. App. 629


                     ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No.   CV-14-563


                                                    opinion Detivered   Novembet 5,2074

QUINSHUNTA WINDOM                                   APPEAL FROM THE PULASKI
                                  APPELLANT         COUNTY CIRCUIT COURT,
                                                    EIGHTH DIVISION
V.                                                  [No.   60N-12-23621

ARKANSAS DEPARTMENT OF                              HONORABLE WILEY A. BRANTON,
HUMAN SERVICES             ANd   MINOR              JR.,JUDGE
CHILDREN
                                  APPELLEES
                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED


                                 WAYMOIYD M. BROWN, Judge


             The Pulaski County Circuit Court terminated the parental rights of           appellant

                 'Windom to her seven children.t Windom's counsel has filed a motion to
Quinshunta

withdraw and a no-merit briefi pursuant to Linku-Flores u. Arkansas Dqartmmt of Human

Seruices,2   and Arkansas Supreme Court Rule 6-9(i),'contending that there are no meritorious

grounds ro support an appeal. The clerk of our court mailed a certified copy of counsel's

morion and brief to appellant, informing her of her right to 6le pro        se points   for reversd.


       rThe court also terminated the fathen' parental rights to the respective children,
with the exception ofDwayne Thompson. Flowever, these terminations are not the
subject of this apped.
         2359   Ark. 731,794 s.w.3d 739 (2004).
         tQol3).
                                Cite as 2014 Ark. App. 629


Appellant has filed pro se points for reversal. The Arkansx Department of Human Senrices

(DHS) and the ad litem chose not to file     a   brief, However, they did file a joint   resPonse to


appellant's pro se points. We affirm the termination order and grant counsel's motion
                                                                                      to

withdraw.

       DHS became involved with the family in May 2010, due to allegtions ofsexual abuse

perpetrated against Windom's daughter, S.T., by appellant's boyfiend, Keith Lewis'
                                                                                   A safery

plan was put in place, requiring that Lewis have no contact     with the children uPon his release

from incarceration. The   case was closed   inJune 2011. DHS took emergency custody ofthe

children on Decemb er 4,2072, after appellant was arTested for DWI, and
                                                                        it was discovered

that appellant had left the children in the care of Lewis. DHS petitioned the
                                                                              court for

                                                                     The court issued
emergency custody due to inadequate supervision on December la,2072.

                                                                     were adjudicated
 an ex parte order for emergenry custody that same day. The children

 dependent-negtected in an order 6led Febru ary 72,2}73,based
                                                              on the lack of a caretaker and


 appellant's failure to Protect them by allowing a sex offender to
                                                                   have contact with     them' The

                                                                    appellant to do a number
 adjudication order established a goal of reunification and ordered

                                                                    22,2073, the court found
 ofthingS in order to reach the goal. In the review order filed May

                                                                 plan and continued the
 that the case plan was moving towards an aPPropriate permanency
                                                           place on Septembet 24,2013'
 goal of reunification. A permanenry-planning hearing took

 The court entered an order on octobe       r 17,2a13, finding that compelling reasons exisred to




                                                    -2-
                                     Cite as 2014 Ark. App. 629


give the   f"-ily   more    time. At   a second permanency-platfning hearing on December 10,
                                                                   I




2l73,the court changed the        case's goal   to termination of p[rentd rights'a

       DHS filed     a   petition forthe termination ofappellant'l Parentd rights on December30,

2013. The petition listed five possible grounds for telgnination; however, only three

concemed appellant: (1) that the children had been apjudicated                                  by the court to    be
                                                                       i




                                                                     nrrelve months, and
dependent-negtected and had continued out of appellant'slcustody for

despite meaningful efforts by DHS to rehabilitate          appeu*f                     *a correct the conditions that
                                                          (2) that subsequent to the                            filittg
caused removal, those conditions have not been remedied;f

of the original petition for           dependenry-neglect, other factors                      or   issues arose which
                                                                           I




demonsrrare that rerurn of the children ro rhe family homelis contrary
                                                                       to their hedth, safety,
                                                                           l


                                                                                 had maniGsted
or welfare and that, despite the offer of appropriate family iervices, appellant

the incapaciry or indifference to remedy the subsequen, ir[rr., or factors
                                                                              or rehabilitate the

                                                                         and (3) that appellant
 circumstances which prevenr rerurn ofthe children to the fafnily home;6

 had subjected the children ro aggravated circumstances.'                      i




                                                                                     the
        The terminarion hearing took place on February 21,2014. At the conclusion of
                                                                               l

                                                                               parental righs
 hearing the court granted DHS's petition. The order terrlpinating appellant's

 was entered on      April 2,2014. It stated in pertinent part:




                                        on December 19,2013'
                   --t-*"*ed
           "-
           sArk.
                                                                                   I



                   Code Ann. $ s-27-341'(bX3XBXi)(a) (Supp' f013)'
           6Ark. Code Ann. 9-27-347 (bX:XBXvii)(a) (Supq' 20t3)'
                          $
           ?Ark. code Arrn.S g-27-347 (bX3XBXix)(a)(3) (S'pp' 2013)'
                                            -3-
                                Cite as 2014 Ark. App. 629


       The fint ground of the petition for termination of frr.rtrt righs (hereafter referred
       to as "the petition") is proven as to the mother. The mother is almost in the same
   '   situarion today as when-the case'started. In the begihning, the mother spent 40
                                                                                         days

       in jail or, , D''wI charge. At the end of 2073, the mothet *T in     jail. Today,  the
       mother has an outshnJiilg warrant which she says should have been withdrawn, and
                                                                                        Even
       the court will give her the-benefit ofthe doubt. The mother has no credibiliry.
       iflow functioiing, the morher had difficulry relatin$ the sequence of events of prior
       history. The motherwas reluctant while testifying, trying to gauge whether or not to
                                                                                      lacked
       be truthful on how her answers would sound to the court. The mother has
        credibiliry throughout the entire case. The mother is an unstable person. The mother
        has legal irrrr., ,id ir again without a home. The mpther has a history
                                                                                of many men
        being"in and out of hei life. Mr. Lewis is a sex offe4der. Mr. Handy is currently
                                                                                            in
        priso"rr. This is problematic. The court is concemed that the mother
                                                                              would continue
        io live an unstatle fife if the children were returned to her.

       The second ground ofthe petition is proven as to the mother[.] -The mother
                                                                                     has been

       offered r.rrrifer, and she *rd. an effort to comply' However delivery
                                                                               of services has
                                                                                         After
       resulted in no material difference in rendering in. nlother fit and appropriate'
       the case began, the mother has been in jail and has lOst her home[']

       The third ground of the petition is proven as to the mother[.] It is unlikely
                                                                                        that
       services to the mother would result l, ,,r...rrfuI rbunification
                                                                        within a reasonable
                                                                                     are no
       period of time consistent with the children's devetopmental needs. There
                                                                                       with
       compelling reasons to give her more time. The mother had earlier involvement
       DHS. The mother failed ,o pr*.., tS.T.l after bJing put on notice regarding the
       allegarions in 2006 that Mr. Lewis sexually abused [B.T].t

                                                                     children were adoptable and
In terminating appellant's parental rights, the court found thlt the

that potential harm existed   if the children were retumed to appellant. This timely      appeal


followed.
                                                                            examining the
        counsel contends that this appeal is without merit. After carefully
                                                             thlt   counsel has complied with the
record, the brie{, and Windom's pro se points,e we hold


         8Il.T. is appellant's oldest daughter' She was not the subject of this case'

        \X/indom alleges in one of her pro se points for revprsal that appellate counsel
                                                             is a conflict' The record before
represented Lewis att"he terminatiol tertitg, and that-this
us, as well as the termination order, does ,roi rrrpport
                                                         Windom's contention' However'
                                                                     this case'
we cannot think of a siruation that would change the outcome of
                                                -4-
                                   Cite as 2014 Ark. App. 629


requirements established by the Arkansas Supreme Court for no-merit appeals in termination

cases,lo and   we conclude that the appeal is wholly without nlerit. Accordingly, we affirm the

order terminating appellant's parental rights and grant counpel's motion to withdraw.

        Afirmed; motion to withdraw granted.
        'WHrrrarrR      and   HlxsoN,lJ.,   agree.




        roln dependency-neglect cases, if, after studying the record and researching the law,
appellant's counsel determines that the appellant has no meritorious basis for appeal, then
counsel may flle a no-merit petition and move to withdraw. The petition must include an
argument section listing all adverse rulings to the appellant made by the circuit court on all
objections, motions, and requests made by the parry at the hearing from which the appeal
arose and explaining why each adverse ruling is not a meritorious ground for reversal. The
petition must also include an abstract and addendum contqining all rulings adverse to the
appellant rnade at the hearing from which the order on apleal arose. Ark. Sup. Ct. R. 6-
e(il   (2013)
                                                     _s_